Title: Abigail Adams to Mary Smith Cranch, 29 May 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            29th May. 1798
          
          I just write you a line to day, to tell you we are well, and to inclose Letters from my Family. we have not any thing new since I wrote you last, except a fine rain, which is truly a blessing for the Grass and Grain were in a suffering condition, and the dust so intollerable as to render riding very dissagreable. I am to drink tea on Board the Frigate United States this afternoon if the weather permits— on saturday the Captain hopes to go out— I was glad to see by the papers of yesterday that Captain Beals was arrived. I should have been sorry if he had lost his place on Board the Frigate.
          I inclose to you a paper containing a number of addresses and answers. I think Russel might Enlarge his paper and take some of them in, that the knowledge of the prevailing spirit & sentiments might be diffused, especially as not a Jacobin paper publishes one of them, but an Insolent impudent thing of 14 or 15 Grenadeers with, a st domingo Captain at their head, has found its way into all these papers— but Russels paper is pretty much like what Peter says the Nyork papers have been of late, “not worth a Curse.” the Mercury might like to publish some of them.
          How does the Farm look says the President? oh that I could see it, and ramble over it— does not sister Cranch say a word about it? have you heard lately from Atkinson. Poor little Caroline has got the Ague & fever. Yours affecly
          
            A Adams—
          
        